Citation Nr: 1547298	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-22 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left kidney condition, to include residuals of renal cell carcinoma. 

3.  Entitlement to service connection for a left kidney condition, to include residuals of renal cell carcinoma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1960 to February 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In September 2015, the Veteran testified by videoconference from the RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a left kidney condition, claimed as residuals of renal cell carcinoma, to include metastatic renal cancer status post nephrectomy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran has PTSD that is related to his active service.

2.  In an unappealed January 2005 decision, the RO denied the Veteran's claim of entitlement to service connection for a left kidney condition, to include residuals of renal cell carcinoma.
 
3.  Evidence added to the record since the January 2005 RO decision, that is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a left kidney condition, to include residuals of renal cell carcinoma, and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The January 2005 rating decision, in which the RO denied service connection for a left kidney condition, is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015). 
 
3.  The criteria for reopening a claim of entitlement to service connection for a left kidney condition, claimed as residuals of renal cell carcinoma, have all been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant document, the Board makes no decision unfavorable to the Veteran.  As such, a discussion as to whether VA has met its duties to notify and assist is not necessary at this time.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110(West 2014); 38 C.F.R. § 3.303(a) (2015). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).  Section 3.304(f)(3) states if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For the purposes of section 3.304(f)(3), "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

There is conflicting evidence regarding whether the Veteran meets the diagnostic criteria for a diagnosis of PTSD.  Specifically, VA treatment records indicate that the Veteran meets the diagnostic criteria for a diagnosis of PTSD.  By contrast, the VA examination reports of record indicate that the Veteran does not meet the full criteria for a diagnosis of PTSD, but rather suffers from different diagnoses.  Affording all benefit of the doubt to the Veteran, the Board finds the Veteran is currently diagnosed with PTSD.

Post-service, the Veteran presented to the VA medical clinic in August 2001, for mental health treatment.  He received a diagnosis of major depressive disorder in November 2001.  Associated symptoms were brittle affect, irritability, fragile mood, and isolative tendencies.  No nexus opinions were rendered.  

The Veteran filed his first claim for service connection for PTSD in June 2003.  He was subsequently afforded a VA mental health examination in August 2003.  The examiner indicated that the claims file and VA health records had been reviewed, and the Veteran participated in a clinical interview at that time.  During the clinical interview, the Veteran reported serving in the Republic of Vietnam from July 1966 to July 1967.  Though trained as a computer specialist, the Veteran indicated he experienced mortar attacks and that he also participated in vehicle convoys that retrieved body bags containing deceased American soldiers.  The Veteran also explained that he primarily worked in supply while in the Republic of Vietnam.  Regarding his psychiatric symptoms, the Veteran reported that he had suffered from feelings of depression and anxiety beginning "about nine months" after his military discharge in 1968.  He indicated that he was having nightmares of his experience in Vietnam at that time, but since he was not receiving any medical treatment, he "toughed it out."  The Veteran then reported that his symptoms went away until 1988-1989, at which time he sought care at a VA facility in California and received treatment with a private mental health provider.  

Subsequently, the Veteran's symptoms reportedly went into remission until 2001, at which point, he went to the VA medical center in November 2001, where he was diagnosed with major depressive disorder as documented above.  The Veteran described experiencing anxiety with attacks that lasted approximately three to four hours at a time, with the most recent attack occurring one month before the VA examination.  The Veteran also reported noticing more frequent episodic problems with depressed mood, irritability, difficulty with concentration, inappropriate guilt, and irregular sleep with daytime fatigue.  

A mental status examination revealed normal thought process and communication skills, resulting in no impact on social or occupational functioning.  The Veteran denied any symptoms of delusions or hallucinations.  There was normal eye contact, no suicidal or homicidal thoughts, and the Veteran reported and appeared able to maintain personal hygiene and basic activities of daily living.  The examiner also found the Veteran to be oriented to person, place, and time.  There appeared to be no gross deficiencies with memory loss, both short and long-term, and the Veteran reported no history of obsessive or ritualistic behaviors.  The examiner also found that the Veteran did not suffer from a history of anxiety that was consistent with panic disorders.  The Veteran did present with an irritable mood with congruent angry and depressed affect.  The examiner noted that this had a moderate impact on social and occupational functioning.  However, there was no impairment to impulse control.  The Veteran had sleep impairment.  

After providing psychiatric tests, the examiner reached a diagnosis of major depressive disorder, recurrent, severe.  He assigned a GAF value of 60.  No nexus opinion was provided.  

In a July 2004 correspondence in support of his then pending claim, the Veteran described undergoing a mortar attack on his air base shortly after his arrival in Saigon, Vietnam.  The letter describes the Veteran having "several dead next to [him] in fox hole."  The Veteran related having flashbacks of this incident in the subsequent 37 years.  In an August 2004 statement, the Veteran additionally described having to carry body bags containing dead American soldiers for approximately two months.  

The RO denied the Veteran's claim for service connection for PTSD in January 2004 and January 2005 rating decisions.  The Veteran again filed a claim for this condition in June 2011.  In a July 2011 supporting statement, the Veteran described witnessing his friend commit suicide while he was serving in the Republic of Vietnam.  

VA afforded the Veteran another mental health examination in August 2011.  The Veteran provided a history of serving in the Republic of Vietnam in 1966 as a computer specialist.  During this time, he served at least two months on a convoy that picked up body bags outside of his base.  The Veteran also described the witnessed suicide of his friend.  At that time, the Veteran's current psychiatric symptoms were nightmares, panic attacks, anxiety, anger, and flashbacks.  The Veteran indicated these symptoms would occur from every other day to approximately two to three times per month.  Symptoms would last from five minutes to all day.  The examiner indicated that the Veteran had attended "some college" and that his performance in school was excellent.  The examiner indicated that post-military anxiety and panic attacks were triggered by the terrorist attacks on September 11, 2001.

The examiner then conducted a PTSD assessment, and eventually concluded that the Veteran had an adjustment disorder with anxiety.  He concluded that the Veteran did not meet the diagnostic criteria for PTSD, despite affirming that his in-service stressors were related to the Veteran's fear of hostile military or terrorist activity.  Though not providing an elaborate rationale, the examiner seemed to rely on the Veteran's symptoms not manifesting until after the terrorist attacks on the United States on September 11, 2001.  

VA treatment notes from February 2010 to August 2011 show diagnoses of anxiety, adjustment disorder, and major depressive disorder.  No nexus opinions are provided in these records.

The Veteran underwent another VA PTSD examination in February 2013.  The examiner listed essentially the same psychiatric history as the history provided in the August 2011 VA examination report.  After detailing this history and providing the Veteran with an examination, the examiner rendered diagnoses of anxiety disorder, not otherwise specified, and major depressive disorder.  These findings are corroborated in a May 2014 VA examination, in which the examiner diagnosed the Veteran with an unspecified anxiety disorder and persistent depressive disorder.  Reviewing the VA examinations for the Veteran's claim history, the Board acknowledges that they deny that the Veteran has PTSD.  

Conversely, the Board notes that the Veteran received treatment for diagnosed PTSD at the VA medical center as early as August 2013.  For instance, a February 2014 VA treatment note documents the Veteran receiving a mental health assessment.  The Veteran had presented with complaints of panic attacks, insomnia, nightmares, low appetite, and low mood.  The attending psychiatrist interviewed the Veteran and provided a mental status examination.  At that time, the Veteran was alert and fully oriented, appropriately groomed, with intact hygiene and dress.  Mood was improved but residual anxiety and depression were present at that time.  The attending physician diagnosed the Veteran with PTSD which was most likely due to his service in the Republic of Vietnam.  

Subsequent treatment notes document the diagnosis of PTSD, all linking the conditions to the Veteran's reported in-service stressors. 

Another VA treatment note from November 2014 documents the Veteran receiving another assessment for a diagnosis of PTSD.  In addition to the same analysis provided by the February 2014 attending physician, this examiner provided a detailed history of the in-service stressors previously listed by the Veteran, including the mortar attack and picking up body bags containing dead American soldiers.  After providing a mental status examination, the examiner reached a diagnosis of PTSD, indicating the condition was most likely to the Veteran's service in the Republic of Vietnam.  

The Board notes that the record contains additional treatment notes and documents that show treatment for psychiatric symptoms.  However, these are probative evidence of that the Veteran has a present psychiatric disability and do nothing to link that disability to his active service.  Based on the listed evidence, the Board resolves reasonable doubt in the Veteran's favor and finds that he has a present diagnosis of PTSD that is related to his active service.  

First, the Board finds that the Veteran's in-service stressors are sufficient to support a diagnosis of PTSD.  The August 2011 VA examiner opined that while the Veteran did not meet the full criteria for PTSD, the Veteran's reported stressors regarding the mortar attack, the retrieving of body bags, and the witnessing of his friend's suicide, were related to a fear of hostile military or terrorist activity.  Thus, while none of the Veteran's reported stressors have been confirmed, these stressors involve being in close proximity to hostile forces and are related to a "fear of hostile military or terrorist activity."  38 C.F.R. § 3.304(f)(3).  

Next, as noted above, VA treatment notes provide a competent diagnosis of PTSD.  The VA treatment records documenting a diagnosis of PTSD from 2014 are supported by detailed examination findings, a review of the Veteran's medical history, and the administration of mental health tests.  Additionally, these diagnoses are supported by adequate rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning).  However, the VA examinations of record provide different psychiatric diagnoses.  Thus, the record contains medical opinions from physicians supporting and opposing the Veteran's claim.  The Board finds that the opinions rendered in the VA treatment notes from 2014, diagnosing the Veteran with PTSD, are at least plausible as those given by the VA examiners over the Veteran's claim history for PTSD.  Given the above, the Board finds that the weight of the probative evidence is at least in relative equipoise.  

Thus, given the presence of valid stressors for service connection for PTSD purposes, the probative diagnosis and nexus opinions provided in the VA treatment records in February and November 2014, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  Accordingly, the Board finds that entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  New and Material Evidence

The current claim of entitlement to service connection for a left kidney condition, to include residuals of renal cell carcinoma, was received by the RO in August 2011.  VA previously received a claim of entitlement to service connection for a left kidney condition in June 2003.  Citing to the lack of in-service treatment for a left kidney condition, as well as no indication of an association between the Veteran's current left kidney treatment and the Veteran's service, the RO denied the claim in a January 2004 rating decision.  In January 2005, the RO denied service connection for residuals, renal cell carcinoma for the same reasons, also explaining that the Veteran was not entitlement to presumptive service connection because kidney cancer was not a condition for which the presumption of service connection based on exposure to herbicides in the Republic of Vietnam applies.  In February 2005, the RO mailed to the Veteran notice of that decision and of the Veteran's procedural and appellate rights (in an enclosed VA Form 4107).  

Following notification of a decision by the RO, the claimant can initiate an appeal by filing a notice of disagreement (NOD) with the RO.  38 U.S.C.A. § 7105(a) (West 2014).  The NOD shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105(b) (1) (West 2014).  If no NOD is filed within that year, the RO's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2015).  

Under 38 C.F.R. § 3.156(b), "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 

The U.S. Court of Appeals for Veterans Claims (Veterans Court) has interpreted 38 C.F.R. § 3.156(b), as preventing an unappealed RO decision from becoming final if new and material evidence is received within one year of notice of the decision and is not addressed.  Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id. 

In this case, no document that could be construed as a notice of disagreement with the January 2005 denial of service connection for a left kidney condition, to include residuals of renal cell carcinoma, was received at the RO within one year of the mailing of the decision.  Further, VA did not receive any evidence, new or material, from the Veteran regarding his left kidney condition within the year following the 2005 rating decision.  Therefore, 38 C.F.R. § 3.156(b) does not operate to prevent the January 2005 decision from becoming final.  VA received no communication from the Veteran regarding the January 2005 decision regarding this issue of service connection for a low back disability within the year of the mailing of notice of the decision.  Therefore, the decision became final.  See U.S.C.A. § 7105(c).  

Once a claim for service connection for a disability has been denied, and such decision becomes final, it generally cannot be reopened.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to the law of not reopening a claim that has been the subject of a final RO decision, is that if new and material evidence is added to the record, VA shall reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim. Id.  

The Veteran's claim for service connection for a left kidney condition was previously denied because there was no indication, at that time, that the disability had onset in or was caused or aggravated by service.  However, now of record is a May 2013 letter from Dr. R.F.S., who was asked to provide an opinion regarding the Veteran's claimed disabilities.  He indicated that the Veteran's history of exposure to Agent Orange, as well as being in Vietnam, may have been a cause and effect to his "history of nephrectomy due to renal cell cancer."  This evidence relates to the unestablished nexus and in-service injury elements of service connection.  As this relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left kidney condition, that was not present before the RO at the time of the January 2005 rating decision, and is not cumulative or redundant of evidence then of record, it is new and material evidence. The claim must therefore be reopened.


ORDER

Service connection for PTSD is granted.

The Veteran's claim of entitlement to service connection for a left kidney condition, to include residuals of renal cell carcinoma, is reopened, and to that extent only, the appeal is granted.



REMAND

A remand is necessary for additional development.  VA did not provide an examination with regard to the Veteran's claim of entitlement to service connection for a left kidney condition.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c) (4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims (Veterans Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, the Veteran currently suffers from residuals of a left kidney condition, namely, residuals of renal cell carcinoma.  Additionally, the service treatment records how that the Veteran served in Vietnam and is presumed to have been exposed to herbicides during this time.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015).  Therefore, the first and second McLendon factors have been met.  

Regarding the third McLendon factor, if a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  Kidney cancer is not one of the presumptive diseases associated with herbicide exposure. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the VA Secretary has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list, including kidney cancer. See 77 Fed. Reg. 47,924 (Aug. 10, 2012).  Based on the law, the Veteran cannot benefit from this presumption, regardless of whether he was exposed to herbicides in service. Id. 

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection for a kidney disorder with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Service connection for claimed residuals of exposure to herbicides may also be established by showing that a disorder is, in fact, causally linked to such exposure. See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).

The 2013 letter from Dr. R.F.S. indicated that there may be a nexus between the Veteran's current left kidney condition and his in-service exposure to herbicides.  Therefore, the Board finds that the third McLendon element that there be an "indication" that the Veteran's left kidney condition may be associated with herbicide exposure so as to require a VA medical opinion as to whether the Veteran's kidney condition is as likely as not related to herbicide exposure during service has been met. See McLendon, 20 Vet. App. at 83; see also 38 C.F.R. § 3.159(a)(1).  Absent a medical opinion on this issue, the record is insufficient for the Board to render a decision on the Veteran's claim as Dr. R.F.S.'s opinion is equivocal, and thus not adequate to support a grant. See Tirpak v. Derwinski, 2 Vet.App. 609 (1992) (opinion using terms may or may not is too speculative).   Accordingly, remand is necessary in this case to provide the Veteran with a medical opinion to address that theory of causation. See McLendon, 20 Vet. App. at 81.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should obtain an opinion from an appropriate medical professional for the Veteran's claim of service connection for a left kidney condition, to include residuals of renal cell carcinoma.  The examiner should review the Veteran's file and indicate that such a review has taken place.

The examiner should provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that the any left kidney condition is etiologically related to the Veteran's in-service exposure to herbicides or otherwise related to his active service. The Veteran in this case served in Vietnam and is thus presumed to have been exposed to herbicides in service.

2.  Then, readjudicate the claim on appeal. If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


